IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID JOSEPH CHAPKIN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1018

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

David Joseph Chapkin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne Conley, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.